AT-138/EJ-125

STATE BARNO.:LZ22155 FOR COURT USE ONLY

 

ATTORNEY OR PARTY WITHOUT ATTORNEY:
name: Mark A. Serlin
FiRMNAME: SERLIN & WHITEFORD, LLP

stReeTaporess: 7O1 E Street
city: Sacramento state: CA zpcovoe: 95814
TELEPHONENO.. (916) 446-0790 Faxno.: (916) 446-0791

E-MAIL ADDRESS: MS @swllplaw.com

 

 
  
   

ATTORNEY FOR (name: SUStainable Pavement Technologies, LLC DEC 0 3 2019
UNITED STATES DISTRICT COURT
AK, U.S. DISTRICT COURT
street appress: 501 I Street gastean Oe OST Re Kieo

  

MAILING ADDRESsS:|501 I Street , w
city ANDzIP CODE: Sacramento, CA 95814
BRANCHNAME: Eastern District of California

 

PLAINTIFF Sustainable Pavement Technologies, LLC

DEFENDANT Rich Holiday, et al.

 

APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION

ENFORCEMENT OF JUDGMENT [__| ATTACHMENT (Third Person)
[__] Judgment Debtor Third Person 2:17-CV~02687-WBS-KJIN

ORDER TO APPEAR FOR EXAMINATION
1. TO(name): Jamie Holiday aka Jamie Bonari-Holiday
2. YOU ARE ORDERED TO APPEAR personally before this court, or before a referee appointed by the court, to
a. [__] furnish information to aid in enforcement of a money judgment against you.
b. answer Concerning property of the judgment debtor in your possession or control or concerning a debt you owe the
judgment debtor.
c. [__] answer concerning property of the defendant in your possession or control or concerning a debt you owe the defendant
that is subject to attachment. A100 a.m.

Date: January 16, 2020 Time: $O+-06—ec Dept. or Div.: Rm.:25

Address of court [__] is shown above is:501 I Street, 8th Floor
3. This order may be served by a sheriff, marshal, registered process server, or the fol ing specially appointed person (name):

CASE NUMBER:

 

 

 

 

 

 

 

 

“

Date: Dee 3 Lol < Ap oH

This order must be served not less than 10 days before the date set for the examination.

IMPORTANT NOTICES ON REVERSE
APPLICATION FOR ORDER TO APPEAR FOR EXAMINATION

Original judgment creditor [__] Assignee of record § [__] Plaintiff who has a right to attach order
applies for an order requiring (name): Jamie Holiday aka Jamie Bonari-Holiday
to appear and furnish information to aid in enforcement of the money judgment or to answer concerning property or debt.
5. The person to be examined is
a. [__] the judgment debtor.
b. a third person (1) who has possession or control of property belonging to the judgment debtor or the defendant or (2) who
owes the judgment debtor or the defendant more than $250. An affidavit supporting this application under Code of Civil
Procedure section 491.110 or 708.120 is attached.
6. The person to be examined resides or has a place of business in this county or within 150 mils gf/the place of examination.
7. [__] This court is not the court in which the money judgment is entered or (attachment on; court that issued the writ of
attachment An affidavit supporting an application under Code of Civil Procedure se -150 or 708.160 is attached.
8. [__] The judgment debtor has been examined within the past 120 days. An affidavit sh lod cause for another examination
is attached.
| declare under penalty of perjury under the laws of the State of California that the foregoing
Date: November IS, 2019

 

 

 

 

 

>

   
   
 
   
 

id correct.

   

 

 

Mark A. Serlin > LJ
(TYPE OR PRINT NAME) (SIGNATURE OF DECLARANT)
(Continued on reverse) Page 1 of 2
form Adopted for Mandatory Use APPLICATION AND ORDER FOR Code at Civil Procedure,
jal Council of Cali i . . . .
ATAOAVE 1-125 [Rev lenuaty 1.2017 APPEARANCE AND EXAMINATION Solidicr ns 8 MO. 708.90 gn ourts.c8 Gov
(Attachment—Enforcement of Judgment) Coy
AT-138/EJ-125

 

Information for Judgment Creditor Regarding Service

If you want to be able to ask the court to enforce the order on the judgment debtor or any third party, you
must have a copy of the order personally served on the judgment debtor by a sheriff, marshal, registered
process server, or the person appointed in item 3 of the order at least 10 calendar days before the date of
the hearing, and have a proof of service filed with the court.

IMPORTANT NOTICES ABOUT THE ORDER

APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)
NOTICE TO JUDGMENT DEBTOR if you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
proceeding.

 

 

 

 

APPEARANCE OF A THIRD PERSON (ENFORCEMENT OF JUDGMENT)

(1) NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
proceeding.

(2) NOTICE TO JUDGMENT DEBTOR The person in whose favor the judgment was entered in this
action claims that the person to be examined under this order has possession or control of property
that is yours or owes you a debt. This property or debt is as follows (describe the property or debt):
PROPERTY AND/OR ASSETS OF JUDGMENT DEBTOR IN AN AMOUNT IN EXCESS OF $500.00.

If you claim that all or any portion of this property or debt is exempt from enforcement of the money
judgment, you must file your exemption claim in writing with the court and have a copy personally
served on the judgment creditor not later than three days before the date set for the examination.
You must appear at the time and place set for the examination to establish your claim of exemption
or your exemption may be waived.

 

 

APPEARANCE OF A THIRD PERSON (ATTACHMENT)

NOTICE TO PERSON SERVED /f you fail to appear at the time and place specified in this order, you
may be subject to arrest and punishment for contempt of court, and the court may make an order
requiring you to pay the reasonable attorney fees incurred by the plaintiff in this proceeding.

 

 

APPEARANCE OF A CORPORATION, PARTNERSHIP,
ASSOCIATION, TRUST, OR OTHER ORGANIZATION
It is your duty to designate one or more of the following to appear and be examined: officers,
directors, managing agents, or other persons who are familiar with your property and debts.

 

 

 

Request for Accommodations. Assistive listening systems, computer-assisted real-time captioning, or sign
language interpreter services are available if you ask at least 5 days before your hearing. Contact the clerk’s
office for Request for Accommodation (form MC-410). (Civil Code, § 54.8.)

AT-138/EJ-125 [Rev. January 1, 2017] APPLICATION AND ORDER FOR Page 2 of 2

APPEARANCE AND EXAMINATION
(Attachment—Enforcement of Judgment)
